Citation Nr: 1118695	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-27 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to a compensable rating for a left forearm scar.

4.  Entitlement to a compensable rating for a scar of the third digit, left hand.

5.  Entitlement to a compensable rating for a scar of the fifth digit, left hand.

6.  Entitlement to a 10 percent rating due to multiple noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.  His primary military occupational specialty was that of engineer equipment repairman.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an December 2007 rating decision by the RO.  

In December 2010, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  


FINDINGS OF FACT

1.  The claimed hearing loss disability in the right ear has not been demonstrated.

2.  A hearing loss disability in the left ear was first manifested many years after service, and the evidence shows that it is unrelated thereto.

3.  The Veteran's left forearm scar is manifested, primarily, by subjective complaints.  

4.  The scar on the third digit of the Veteran's left hand is manifested, primarily, by subjective complaints.

5.  The scar on the fifth digit of the Veteran's left hand is manifested, primarily, by subjective complaints.

6.  The evidence shows that the Veteran's multiple noncompensable service-connected disabilities do not interfere with his normal employability.


CONCLUSIONS OF LAW

1.  The claimed hearing loss disability in the Veteran's right ear is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2010).

2.  The left ear sensorineural hearing loss disability is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

3.  The criteria have not been met for a compensable rating for a left forearm scar.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7805 (2007) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).

4.  The criteria have not been met for a compensable rating for a scar of the third digit, left hand.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.118, Diagnostic Code 7805 (2007) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).


5.  The criteria have not been met for a compensable rating for a scar of the fifth digit, left hand.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.118, Diagnostic Code 7805 (2007) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).

6.  The criteria have not been met for a 10 percent rating due to multiple noncompensable service-connected disabilities.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.324 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a hearing loss disability, entitlement to compensable ratings for scars on his left forearm and 3rd and 5th digits of his left hand, and a 10 percent rating due to multiple noncompensable service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In July 2007, VA received the Veteran's claims of entitlement to service connection for a hearing loss disability and for scars on his left forearm and 3rd and 5th digits of his left hand.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by the Veteran, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

In its December 2007 rating action, the RO denied the Veteran's claim of entitlement to service connection for a hearing loss disability.  It granted the claim of entitlement to service connection for scars on his left forearm and 3rd and 5th digits of his left hand and assigned noncompensable ratings for each.  The RO also denied a 10 percent rating for the Veteran's multiple nonservice-connected disabilities.  The Veteran disagreed with the denial of service connection and with the assigned rating percentages, and this appeal ensued.  

Inasmuch as they are derived from the initial service connection claim, the issues of entitlement to increase ratings for the noted scars and for the 10 percent rating under 38 C.F.R. § 3.324 are considered "downstream" issues.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claims, such notice is not required in this case.  

In December 2003, VA General Counsel issued a precedential opinion stating that, if VA received a Notice of Disagreement in response to a decision on a claim for which VA had already sent the Veteran a duty to assist letter, and the Notice of Disagreement raised a new issue, the duty to assist the Veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issues.  Vet. Aff. Op. Gen. Couns. Prec. 3-08 (Notice of Information and Evidence Necessary to Substantiate Claim - Issues Raised in Notice of Disagreement - 38 U.S.C.A. §§ 5103(a), 7105(d)), 69 Fed. Reg. 25180 (2004)).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Hence, VA has essentially complied with its duty to assist the Veteran in the development of his claim of entitlement to increased ratings for scars of the left forearm and 3rd and 5th digits of the left hand, as well as the claim for a 10 percent rating due to his multiple nonservice-connected disabilities.   

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2010).  
In this case, VA obtained or ensured the presence of the Veteran's service treatment records; records reflecting his treatment from March 1999 to August 2007 by or through J. F. A., M.D.; a December 2010 statement from the Veteran's former employer; and the transcript of the Veteran's December 2010 video conference with the undersigned Veterans Law Judge.  

In September and November 2007 and February 2009, VA examined the Veteran to determine the nature and etiology of any hearing loss disability found to be present as well as the extent of the impairment attributable to his service-connected scars of the left forearm and 3rd and 5th digits of his left hand.  Generally, the VA examination reports reflect that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

During his October 1968 service entrance examination, the Veteran responded in the negative, when asked if he then had, or had ever had, hearing loss.  On 

examination, his ears and eardrums were found to be normal, and audiometric testing revealed the following puretone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
-5
-5
-5
LEFT
-5
5
5
0
-5

Speech audiometry was not performed.

The Veteran's service treatment records are negative for any complaints or clinical findings of a hearing loss disability.

During his August 1970 service separation examination, the Veteran responded in the negative, when asked if he then had, or had ever had, hearing loss.  On examination, his ears and eardrums were found to be normal, and audiometric testing revealed the following puretone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
Not Reported (NR)
0
LEFT
0
0
0
NR
0

Speech audiometry was not performed.

In March and April 1999, the Veteran was treated by private health care providers for complaints of numbness in his hands.  Electromyographic testing and nerve conduction studies revealed evidence of bilateral carpal tunnel syndrome and bilateral cubital tunnel syndrome.

In September 2007, the Veteran was examined by VA to determine the nature and etiology of any hearing loss disability found to be present.  He reported a bilateral hearing loss disability and tinnitus, believed to be caused by exposure to loud weapons in the military.  He reported exposure to mortars, artillery, tanks, and heavy equipment without the use of hearing protection.  After service, he drove a semi truck for 34 years.  He acknowledged that he had not had hearing protection but stated that it was not required by the states.  The Veteran denied recreational noise exposure.

Audiometric testing revealed the following puretone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not Applicable (NA)
20
20
20
25
LEFT
NA
35
30
35
45

Speech audiometry revealed a speech recognition score of 96 percent, bilaterally. 

Following testing, the VA examiner concluded that the Veteran had normal hearing in his right ear and a mild to moderate sensorineural hearing loss in his left ear.  The examiner opined that the Veteran's hearing loss disability in his right ear was not as likely as not due to service.  In this regard, she noted that the Veteran had an inservice history of noise exposure, without the use of hearing protection, but found that he had demonstrated normal hearing acuity at the time of his discharge from the service.  She concluded that such hearing loss was at least as likely as not caused by occupational noise exposure as a truck driver.  In this regard, she stated that driving a truck with the window opened exposed the left ear to noise.  

In September 2007, the Veteran was also examined by VA to determine the extent of impairment attributable to his service-connected scars.  The etiology of the scars was attributed to an incident in service in which he fell through a window with his left hand penetrating the glass.  He required skin grafting and 183 stitches in the hand.  

On examination, the following scars were noted on the anterior surface of the left "lower" extremity:  a 1.2 cm by 3 cm linear scar on the lateral aspect of the distal 5th digit; a 0.7 cm by 1.2 cm linear scar on the lateral aspect of the middle third of the 3rd digit; and a 6.2 cm by 4.5 ovoid scar on the proximal third of the forearm.  There was no tenderness to palpation or adherence to the underlying tissue for any of the scars.  In addition, there was no associated limitation or motion or loss of function, underlying soft tissue damage, or skin ulceration or breakdown of any of the scars.  

In February 2009, VA, again, examined the Veteran to determine the extent of impairment attributable to his service-connected scars.  The Veteran reported that since 2006, he had experienced progressive numbness of the extensor surface of the left forearm.  The examiner noted that there was no documentation of a specific nerve injury in conjunction with his injury in service, but found it quite possible, since various nerves traversed the area of the injury.

On examination, the sensation in the Veteran's left and right upper extremities was normal to vibration, pain, light touch, and position sense.  The reflexes in each upper extremity were also 2+ and symmetric.  No muscle atrophy was present, and the muscle tone and bulk were found to be normal.  There were no tremors, tics, or other abnormal movements, and the function of the Veteran's joints was not affected by a nerve disorder.  It was noted that the Veteran had been employed as full time truck driver for a building products company.  He had reportedly been employed for 10 to 20 years and had not lost any time from work during the previous 12 months.  It was also noted that the Veteran's complaints did not affect the performance of his usual daily activities.  He acknowledged that he did not have any symptoms "yet" but worried that they could get worse and cause impairment in the future.  

In November 2010, the Veteran's former employer reported that the trucks driven by the Veteran had been equipped with air conditioners.  


The Hearing Loss Disability

The Applicable Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

For certain organic diseases of the nervous system, such as a sensorineural hearing loss, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The Veteran contends that he has a bilateral hearing loss disability, primarily as a result of noise exposure associated with weapons fire and the sounds of heavy machinery in service.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report his that he has had difficulty hearing since his discharge from  service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his manifestations or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

A review of the evidence discloses that the Veteran's hearing acuity in service did not meet the VA limits for a finding of a hearing loss disability in service.  Indeed, the evidence in and after service does not show a hearing loss disability in the right ear under VA standards.  A hearing loss disability in the left ear, diagnosed as a sensorineural hearing loss, was first manifested during a VA audiologic examination in September 2007.  Although the Veteran testified that he has had difficulty hearing since service, there is no corroborating evidence to substantiate his testimony.  Indeed, there is no evidence of treatment or continuing symptomatology during the 37 years between his separation from service and the manifestations noted in 2007, nor is there competent evidence of a nexus to service.  In fact, the 2007 VA examiner found it less likely than not that the Veteran's hearing loss disability in his left ear was related to service.  Rather, she found it due, likely as not, to driving a truck with the window open.  While the Veteran has submitted evidence that he had no need to open his truck window, the salient point is that the preponderance of the evidence is against a finding that the Veteran's left ear hearing loss disability had its onset as a result of disease or injury incurred in or aggravated by service.  
Had the Veteran been experiencing hearing problems since service, it is reasonable to expect that he would have sought treatment for such disability or filed a claim for service connection.  After all, he did seek treatment for other disabilities following service, and in September 1972, he filed a claim of entitlement to service connection for other disorders.  That he did not do so with respect to the hearing loss disability in his left ear further militates against his claim.  

Inasmuch as the preponderance of the evidence is against a finding of a left ear hearing loss disability in service and against a finding of a nexus between his current hearing loss disability and service, the Veteran does not meet the criteria for service connection.  Therefore, service connection is not warranted, and the appeal is denied.

In arriving at the foregoing decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claim. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002) ; 38 C.F.R. § 3.102 (2010). 

The Scars

The Veteran also seeks entitlement to compensable ratings for the service-connected scars on his left forearm and the third and fifth digits on his left hand.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

When the Veteran filed his claim for service connection in December 2007, scars (other than those involving the head, face, or neck) that were deep or that caused limited motion warranted the following ratings:  10 percent for an area or areas exceeding 6 square inches (39 sq. cm.) and 20 percent for area or areas exceeding 12 square inches (77 sq. cm.)  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A deep scar was one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  

A 10 percent rating was warranted for scars (other than those on the head, face, or neck) that were superficial and that did not cause limited motion, provided that they covered an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A superficial scar was one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2); 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2); 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  

A 10 percent rating was warranted for scars which were superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar was one where, for any reason, there was frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  

A 10 percent rating was warranted for a superficial scar which was painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar was one not associated with underlying soft tissue damage.  A 10-percent evaluation was to be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See 38 C.F.R. § 4.68.).  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  

Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.
In 2008, VA revised its regulations for rating skin disorders, specifically scars.  Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 (202010)).  Those revisions are applicable only to claims for benefits received by VA on or after October 23, 2008.  However, a veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, can request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether his or her disability has increased since the last review.  38 C.F.R. § 4.118.  

In this case, the RO has rated the Veteran under the rating schedule criteria in effect at the time he filed his claim for service connection of his scars in December 2007 and the revisions, effective October 23, 2008.

The substantive changes, effective October 23, 2008, which are applicable to the current appeal include the elimination of Diagnostic Code 7803.  The provisions of that diagnostic code were essentially combined with those under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Under the 2008 revisions, a 10 percent rating is warranted for one or two scars which are unstable and painful, while a 20 percent rating is warranted for three or four scars which are unstable and painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 2.  

Scars evaluated under diagnostic codes 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 3.  This change effectively rates scars, not only on the basis of the area covered by the scar but also the condition of the scar.

Any other scars, including linear scars, and other disabling effect(s) of scars not considered in a rating under diagnostic codes 7801-04, are rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  This change, effectively, broadens the scope of Diagnostic Code 7805, as it used to apply only to limitation of motion of the affected part.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The foregoing criteria notwithstanding, when a veteran suffers from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree, VA is authorized to apply a 10-percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324. 

Analysis

During his video conference with the undersigned Veterans Law Judge, the Veteran testified that the noncompensable ratings for the service-connected scars of his left forearm and 3rd and 5th digits of the left hand do not adequately reflect the level of impairment caused by those disorders.  He stated that the area of the scars was numb and that at times, they would crack open and bleed.  He stated that he had to wear gloves at work and that there were times when his service-connected scars precluded him from working.  Therefore, he maintained that compensable evaluations for his scars were warranted.  At the very least, he maintained that collectively, his interfered with his normal employability. Therefore, he contended that a 10 percent rating was warranted in accordance with the provisions of 38 C.F.R. § 3.324.   However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, those issues on appeal will be denied.  

A review of the record discloses that the scars on the Veteran's left forearm and 3rd and 5th digits of the left hand, individually and collectively, cover an area of less than 144 square inches (929 cm).  Each is superficial in nature and nontender to palpation.  Moreover, there is no limitation of motion or loss of function of any of the affected parts, nor is there any skin ulceration or breakdown affecting any of the scars.  

The Veteran does complain of numbness in the area of his scars and has presented evidence from March and April 1999 showing treatment for his complaints.  Not only is that evidence 12 years old, it shows that the Veteran's complaints were associated with carpal tunnel syndrome and cubital tunnel syndrome which affected both of his hands, not just his left.  More recent evidence shows that the sensation in his upper extremities is normal to vibration, pain, light touch, and position sense.  Moreover, his reflexes in each upper extremity are 2+ and symmetric, and there is no evidence of muscle atrophy or impaired strength or muscle tone.  In addition, there are no tremors, tics, or other abnormal movements associated with any of the scars at issue.  

In light of the foregoing, the Board finds that the manifestations of the Veteran's scars do not meet or more nearly approximate the criteria for a compensable rating for the scars of the Veteran's left forearm or 3rd or 5th digits of his left hand.  Under such circumstances, the noncompensable ratings are confirmed and continued.  38 C.F.R. § 4.31.  Accordingly, the appeal is denied.

In arriving at this decision, the Board has considered the Veteran's testimony that his service-connected scars hinder his ability to perform his job.  However, there is no objective evidence of record to support that claim.  In this regard, the Board notes that addition to the scars at issue, service connection is in effect for a scar on the 4th digit of his left hand.  Despite the various service-connected scars on his left upper extremity, he has been employed full-time for many years as a truckdriver.  Indeed, there is no objective evidence that his scars have caused him to lose any time from work.  Moreover, the most recent VA examiner found that they did not impair the performance of his activities of daily living.  Under such circumstances, the Veteran does not meet or more nearly approximate the criteria for a 10 percent rating for his multiple noncompensable service-connected disabilities.  Accordingly, that issue on appeal is also denied.

In arriving at this decision, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected scars on his left forearm and 3rd and 5th digits of his left hand.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disabilities are more severe than is reflected by the currently assigned ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected scars on his left forearm and 3rd and 5th digits of his left hand.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for his service-connected low back syndrome.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's scars on his left forearm and 3rd and 5th digits of his left hand present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to service connection for a left ear hearing loss disability is denied.

Entitlement to a compensable rating for a left forearm scar is denied.
Entitlement to a compensable rating for a scar of the third digit, left hand is denied.

Entitlement to a compensable rating for a scar of the fifth digit, left hand is denied.

Entitlement to a 10 percent rating due to multiple noncompensable service-connected disabilities is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


